In re Smith, Donald L.; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. KW94 2437; Parish of West Feliciana, 20th Judicial District Court, Div. “A”, Nos. W81101497, W81101498.
*157Relator represents that the district court has failed to act timely on an application for post conviction relief he filed in February, 1992. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.
DENNIS, J., not on panel.